Contact Information

      First Name:                                    Last Name:


      Address:                   Phone:                           Email:




Personal Statement




Accounts Affected by the Crime

    Private Student Loans
      Company or Organization:
      Account Number:
    Date fraud began:            Date that I discovered it:       Total fraudulent amount:




                                                                                        Page 1 of 2
Fraudulent Information on Credit Reports

    Accounts or Charges


    Personal Information                         Addresses:




Under penalty of perjury, I declare this information is true and correct to the best of my knowledge.




  James Theisen                                 05/06/2020




                                                                                                        Page 2 of 2
